                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROSSA PALLANTE                     :           CIVIL ACTION
                                   :
             v.                    :
                                   :
THOSE CERTAIN UNDERWRITERS AT      :
LLOYD’S LONDON                                 NO. 17-1142


                             MEMORANDUM
Bartle, J.                                         April 18, 2019

          Defendant and counterclaim plaintiff, Those Certain

Underwriters at Lloyd’s London (“Lloyd’s”) holds a judgment in

the amount of $407,112.31 against plaintiff and counterclaim

defendant Rossa Pallante (“Pallante”) in this civil action

involving insurance fraud.   The court has also entered an order

in Lloyd’s favor for $67,881.35 in counsel fees and costs. 1

Lloyd’s subsequently served on Pallante interrogatories and

requests for production of documents in aid of execution on the

judgment and order.   It has now filed a motion to compel and for



1. Pallante sued Lloyd’s, her insurer, to recover for the loss
of her home and its contents in Brigantine, New Jersey, as a
result of a fire. Lloyd’s counterclaimed to recover what it had
already paid Pallante on the ground that she had committed fraud
in making a claim for the loss of certain personal property.
The court thereafter dismissed her complaint for failure to
provide discovery. Ultimately the court entered judgment in
favor of Lloyd’s and against Pallante on Lloyd’s counterclaim
and later granted Lloyd’s an award of counsel fees and costs.
Pallante appealed the judgment, but the Court of Appeals
dismissed the appeal on November 16, 2018 for failure to file a
brief and appendix.
sanctions against Pallante for failure to provide all the

sought-after discovery. 2   Pallante has countered by invoking her

Fifth Amendment right against self-incrimination.

             On February 12, 2019, the court had entered an order

granting Lloyd’s motion to compel after Pallante, representing

herself, had failed to respond. 3      Shortly thereafter, Pallante,

now represented by her third counsel, served answers to some

interrogatories and produced a few documents.       However, she has

refused to answer other interrogatories and to produce most

documents.    Lloyd’s followed with a motion for sanctions for her

failure to comply fully with this court’s February 12, 2019

order.   In response, as noted above, Pallante has raised her

right against self-incrimination under the Fifth Amendment as

the basis for her refusal to provide the remaining discovery.

We must decide whether her invocation of the privilege has

merit.   In support of her refusal, the court has permitted her



2.   Defendant requests that the court sanction Pallante in the
amount of $250 per day until she provides full and complete
responses to its interrogatories and produces all relevant
documents in response to its requests for production. In the
alternative, defendant requests that if Pallante fails to
provide full and complete responses within ten days of this
court’s order to compel, the court issue a bench warrant for the
arrest of Pallante. Defendant also asks the court to require
Pallante to reimburse defendant the $2,000 in costs incurred to
prepare the instant motion and prior motion to compel.

3.    At earlier points in this lawsuit, Pallante was
represented by three different lawyers from two law firms. The
court granted the motion of each to withdraw as her counsel.
                                 -2-
counsel to file ex parte and under seal a memorandum in support

of her Fifth Amendment privilege.

            The Fifth Amendment to the Constitution provides in

relevant part that “no person . . . shall be compelled in any

criminal case to be a witness against himself.”    This guarantee

applies not only in criminal but also in civil and

administrative proceedings.    United States v. Lee, 315 F.3d 206,

211 (3d Cir. 2003).    The Supreme Court has explained, “The

privilege afforded not only extends to answers that would in

themselves support a conviction under a federal criminal statute

but likewise embraces those which would furnish a link in the

chain of evidence needed to prosecute the claimant for a federal

crime.”   Hoffman v. United States, 341 U.S. 479, 486 (1951).

The burden is on the claimant to show that there is a

“reasonable possibility” that her statement would incriminate

her.   The burden is lower than that of a preponderance of the

evidence.    Estate of Fisher v. Comm’r of the IRS, 905 F.2d 645,

650 (2d. Cir. 1990).    The guarantee against testimonial

compulsion “must be accorded liberal construction in favor of

the right it was intended to secure.”    Hoffman, 341 U.S. at 486.

Nonetheless, the danger of self-incrimination must be

“substantial and real” and “not merely trifling or imaginary.”

United States v. Doe, 465 U.S. 605, 614 n.13 (1984) (quoting

Marchetti v. United States, 390 U.S. 39, 53 (1968)).

                                -3-
          It is for the court to determine whether the claimant

is justified in asserting the privilege.   In making that

determination, the court may rely not only on the facts in

evidence but also on its “personal perception of the

peculiarities of the case.”   Hoffman, 341 U.S. at 486-87.    The

focus must always be on the issue of self-incrimination.

Whether the claimant will actually be prosecuted is not a

relevant consideration.   United States v. Edgerton, 734 F.2d

913, 921 (2d Cir. 1984); S.E.C. v. Leach, 156 F. Supp. 2d 491,

494 (E.D. Pa. 2001).

          The Fifth Amendment, which provides that no person

“shall be compelled in any criminal case to be a witness against

himself,” only protects against compelled “testimonial”

communications.   It does not protect the content of documents in

a person’s possession that may be incriminating.   The Supreme

Court has concluded that “there is a significant difference

between the use of compulsions to extort communications from a

defendant and compelling a person to engage in conduct that may

be incriminating.”   United States v. Hubbell, 530 U.S. 27, 34-35

(2000).   The documents which must be produced are not only those

voluntarily created but also those that may be “the byproduct of

obedience of a regulatory requirement, such as filing an income

tax return [or] maintaining required records . . . .”   Id.

at 35.

                               -4-
          In addition, the Fifth Amendment does not protect a

person from producing documents in her possession that were

created by third parties.    Such documents may include, for

example, accountant’s work papers, bank statements, and W-2

reports of income.    Fisher v. United States, 425 U.S. 391, 409

(1976); United States v. Carlin, 2006 WL 2619800, at *3 (E.D.

Pa. Sept. 11, 2006) (citing United States v. Burgess, 1999 WL

46625 (E.D.Pa.1999)).

          The act of producing documents, however, may still be

protected by the Fifth Amendment if the act under the particular

circumstances communicates otherwise unknown information about

the documents’ existence, possession, or authenticity.    Hubbell,

530 U.S. at 36-37; Fisher, 425 U.S. at 411-12.    If so, the act

of production has a “compelled testimonial aspect.”    Hubbell,

530 U.S. at 36.    On the other hand, if the existence,

possession, and authenticity of the documents are a “foregone

conclusion and the [party] adds little or nothing” by producing

the documents, then compelled production would not violate the

Fifth Amendment.    Fisher, 425 U.S. at 411; United States v.

Apple MacPro Computer, 851 F.3d 238, 247 (3d Cir. 2017), cert.

denied sub nom. Doe v. United States, 138 S. Ct. 1988 (2018).

          The court may allow ex parte filings by the claimant

in support of her position, as we have done here.    Estate of

Fisher, 905 F.2d at 650.    Otherwise the cat may be out of the

                                -5-
bag with respect to the privileged information.     This procedure

is similar to that used in the more common situation where the

court reviews in camera both the documents which a party claims

to be subject to the attorney-client privilege and that party’s

accompanying brief.    Id.

            We must review individually each interrogatory for

which Pallante has invoked her Fifth Amendment privilege to

determine if responding would “furnish a link in the chain of

evidence needed to prosecute” Pallante.     Hoffman, 341 U.S. at

486.   In doing so, we may consider her ex parte memorandum dated

March 12, 2019.

            Interrogatory No. 6 requests that Pallante “State

[her] gross taxable income as shown by [her] Federal Income Tax

returns for the years 2013 through 2017.”     Based on her ex parte

memorandum, Pallante has met her burden of demonstrating a

substantial and real danger of self-incrimination and may not be

compelled to answer.

            Interrogatory No. 7 asks “What is your present average

monthly income from all sources?”     For the same reason, the

Fifth Amendment also shields Pallante from answering this

question.

            Interrogatory No. 8 has several sub-parts seeking

information about the home in which Pallante now lives that she

did not answer.    Sub-part (b) asks, “When was the property

                                -6-
purchased, what was the purchase price, by whom it was paid and

what was the source of the funds used?”   Pallante must answer

each of these questions other than identifying the source of the

funds.   Divulging this basic information about a real estate

transaction, which is a matter of public record, could not

create a “reasonable possibility” of prosecution for any crime.

           Interrogatory No. 9 includes sub-parts about

Pallante’s interests in real estate other than the home in which

she lives.   She has identified a Wesley Chapel, Florida property

but declined to disclose “the amount and source of funds which

[she] paid to acquire such interest,” as called for in

Interrogatory No. 9(f) and “the identity of the documents which

relate to [her] interest in the real estate, and the source of

funds used to purchase the interest (including statements,

passbooks, check registers, etc.)” as called for in

Interrogatory No. 9(g).   Pallante’s privilege against

self-incrimination protects her from being compelled to provide

the source of the funds and the identity of the documents which

relate to her interest in such real estate.   However, she must

provide the purchase price.   As in Interrogatory No. 8,

identifying this information, which is a matter of public

record, does not create a “reasonable possibility” of

prosecution.



                               -7-
          Interrogatory No. 10 asks several questions about any

real estate conveyances or transfers that Pallante has made in

the last five years.   She has answered that she has transferred

real estate and identified the properties and to whom they were

transferred but invoked her privilege regarding “the

consideration which [she] received” for the transfer, as called

for in Interrogatory No. 10(d), “the reason for the conveyance

of transfer,” as called for in Interrogatory No. 10(e), and “the

fair market value of [her] interest in the property at the time

of its conveyance or transfer” as called for in Interrogatory

No. 10(f).   Pallante must respond to these sub-parts in

Interrogatory No. 10 because she has not met her burden of

demonstrating to the court that there is a reasonable

possibility that any of these statements would incriminate her.

          Interrogatory No. 12 asks several questions about

Pallante’s interest in any motor vehicle.   She has identified

two vehicles but invoked her Fifth Amendment privilege with

respect to sub-parts (d) and (g) which seek respectively their

purchase prices and market values.   Pallante must also answer

these sub-parts because she has not demonstrated to the court

that divulging these values would create a reasonable

possibility of prosecution for any crime.




                               -8-
            Interrogatory No. 13 requests Pallante to:

            Identify all items of tangible personal property
            having a value of $100 or more . . . including
            but not limited to, jewelry, furs, furniture,
            office equipment, television sets, radios, record
            players, electrical appliances, power tools,
            photographic equipment, works of art, musical
            instruments, coin or stamp collections, silver or
            china; and for each item state the purchase price
            and date of purchase; the approximate value of
            each item; the seller of each item; by whom each
            item was purchased; the source of funds used to
            purchase each item; the nature and extent of
            [her] interest in each item; the name, address,
            and telephone number of any joint owner; the
            location of each item; the amount due on any
            outstanding purchase money security interest;
            conditional sales agreement, lease/sale
            agreement, or other encumbrance; the name and
            address of the secured party, conditional seller
            or lessor; and all documents relating to the
            purchase and ownership of each item.

Pallante merely declined to answer on Fifth Amendment grounds

“as to personal property subject to all applicable federal and

state exemptions from execution process” and otherwise provided

no answer.    She does not identify which property fits into this

category.    In any invent, any assertion that her personal

property is exempt from execution is not a valid basis to refuse

to answer interrogatories.    As this court has stated, “While it

may ultimately be the case that these assets are not subject to

execution, that does not mean that information about them is

protected from discovery.”    ITOCHU Int'l, Inc. v. Devon

Robotics, LLC, 303 F.R.D. 229, 233 (E.D. Pa. 2014).      Pallante

also may not avoid answering this interrogatory by relying on

                                -9-
the Fifth Amendment.   Her ex parte memorandum does not

demonstrate that revealing any of this information would create

a “reasonable possibility” of prosecution.

          Interrogatory No. 14 contains several sub-parts

related to any interest Pallante may have in corporate stocks,

bonds, or other investment contracts.   It asks:

          Do you own or have any interest in any corporate
          stocks, bonds, or other investment contracts,
          including any option to purchase or sell a
          security, either individually or jointly with
          another individual or entity or in the name of
          any entity in which you have any ownership
          interest or other involvement? If so, as to such
          interest state:

               (a) The identity of such stock, bond or
               security;
               (b) The name in which the stock, bond or
               security is held;
               (c) The par or face value of such stock,
               bond or security;
               (d) The market value of such stock, bond or
               security;
               (e) The name, address and telephone number
               of the custodian or such stock, bond or
               security;
               (f) By whom such stock, bond or security was
               purchased and the source of funds used to
               purchase such stock, bond or security;
               (g) The name, address and telephone number
               of any joint owner;
               (h) The date(s) on which interest is payable
               on any bonds;
               (i) The maturity date of any bond; and
               (j) The identity of any documents which
               relate to the purchase and ownership of such
               stock, bond or security including the actual
               stock, bond and securities certificates.




                               -10-
Pallante asserted her privilege as to all of the sub-parts and

did not answer whether or not she had such interests.    Based on

her ex parte memorandum, the Fifth Amendment protects Pallante

from being compelled to answer these questions.

          Interrogatory No. 16 asks whether Pallante:

          own[s] or maintain[s] any savings or checking
          accounts, certificates of deposit, money market
          accounts, mutual fund accounts, or IRA or Keogh
          accounts, either individually or jointly with
          another individual or entity or in the name of
          any entity in which [she has] any ownership
          interests or other involvement.

Pallante has revealed information about the title of her

accounts, the identity of the institutions holding those

accounts, and the identity of any joint owners.    She has

refused, however, to answer certain sub-parts:    Interrogatory

No. 16(f) which asks “The dates and amounts of [her] deposits or

contributions for the last five years”; Interrogatory No. 16(g)

which seeks “The dates and amounts of [her] withdrawals for the

last five years”; and Interrogatory No. 16(h) which asks “The

current balance of the account or value of the certificate.”      As

with Interrogatory No. 14, Pallante’s privilege against self-

incrimination shields her from being compelled to respond to

those three sub-questions.

          Interrogatory No. 20 seeks to learn whether Pallante

has “an interest in any other assets not already disclosed.”

Pallante cannot be compelled to respond because she has

                              -11-
demonstrated that identifying such an interest would create a

“reasonable possibility” that her answers would violate her

Fifth Amendment privilege.

          Interrogatory No. 21 has several sub-parts related to

whether Pallante has sold, traded, or given away any tangible or

intangible personal property with a value of $100 or more to

anyone within the last five years.     If so, it asks for Pallante

to provide:

          (a) The description of the property;
          (b) The interest which [she] transferred;
          (c) The identity of the person to whom [she]
          transferred the property or interest therein;
          (d) The date of the transfer;
          (e) The consideration you received for each
          transfer;
          (f) The reason for such transfer;
          (g) The fair market value of the interest at the
          time or [sic] [her] transfer.

Pallante has cited her Fifth Amendment privilege as to the

entire interrogatory.   She must answer to the extent that

she has sold, traded, or given away any real estate but

otherwise may not be compelled to respond on the ground

that the Fifth Amendment protects her from doing so.

          Interrogatory No. 22 inquires whether Pallante owes

any “federal, state, or local taxes,” and, if so, the identity

of “each taxing authority, the period for which taxes are due,

and the amount of taxes due.”   Again, based on her ex parte




                                -12-
memorandum, the Fifth Amendment protects Pallante from having to

answer.

            In sum, her Fifth Amendment privilege against self-

incrimination safeguards Pallante from being compelled to answer

Interrogatories Nos. 6, 7, 14, 16(f), 16(g), 16(h), 20, and 22.

It also protects Pallante from having to answer sub-parts (f)

and (g) of Interrogatory No. 9 to the extent it asks Pallante to

provide the source of the funds and the identity of documents,

and Integratory No. 21 to the extent it seeks information about

anything other than sales of real estate.      In her ex parte

memorandum, Pallante advised the court of “substantial and real”

dangers of self-incrimination that could result from providing

answers to these interrogatories.      Pallante does not have to

respond to these questions because doing so may furnish the link

in the chain of evidence needed to prosecute her for one or more

crimes that she identified in her memorandum.      See Hoffman, 341

U.S. at 486.

            Pallante must answer the remaining interrogatories for

which she invoked the Fifth Amendment because she has not met

her burden of demonstrating that there is a “reasonable

probability” that any of the responses would incriminate her.

             We next turn to the requests for production which

Lloyd’s has served on Pallante in aid of execution as a judgment

creditor.    According to the statement of Lloyd’s counsel made at

                                -13-
a court hearing, Pallante has provided some real estate

documents, some bank records, and some documents related to a

brokerage account.    We have attached the requests for production

as an appendix at the end of this memorandum.    We have reviewed

each of the 26 requests for production, which seek a variety of

documents related to Pallante’s assets.    The majority of these

documents, if they exist, appear to have been created by third

parties, such as real estate documents and bank statements.

Other documents, if they exist, may have been created by

Pallante, such as personal logs and self-prepared tax records.

          The Fifth Amendment, as noted above, normally does not

shield a person from having to produce incriminating documents,

whether the documents were created by a third party, voluntarily

created by the claimant, or prepared or maintained as a result

of some regulatory requirement.    See Hubbell, 530 U.S. at 35;

Fisher, 425 U.S. at 409; Doe, 465 U.S. at 614; Carlin, 2006 WL

2619800, at *3.    Nonetheless, as noted above, the act of

production may constitute compelled testimony protected by the

Fifth Amendment if the act discloses unknown information about

the existence, possession, or authenticity of documents.

Hubbell, 530 U.S. at 37.    Whether the act of production is

testimonial depends on the particular circumstances.    Fisher,

425 U.S. at 410.



                                -14-
           Pallante must produce the requested documents in her

possession which were created by third parties.     The act of

producing such documents does not compel her to be a witness

against herself about their existence, possession, or

authenticity.   Id. at 410-13; see also Carlin, 2006 WL 2619800,

at *3.   The documents, by definition, are not her work product

or creation, and thus she in no way is vouching for them or

making an admission about their contents.     As the Supreme Court

in Fisher explained, “It is doubtful that implicitly admitting

the existence and possession of the papers [created by a third

party] rises to the level of testimony within the protection of

the Fifth Amendment.”   425 U.S. at 411.    There is no reliance on

the “truth-telling” of Pallante to prove the existence of or her

possession of these documents.    Id.   Finally, Pallante’s

production would not verify the authenticity of any third-party

documents because she is not competent to attest to their

authenticity.   Id. at 413.

           In contrast, the act of producing documents unknown to

Lloyd’s and created by Pallante herself would have a compelled

testimonial aspect, since her production would impliedly admit

that the documents exist, that they are in her possession or

control, and that they are authentic.     Carlin, 2006 WL 2619800,

at *3.   Here, an act of production would infringe her privilege

against self-incrimination under the Fifth Amendment.     Pallante

                                 -15-
cannot be compelled to produce such documents unknown to

Lloyd’s.   Lloyd’s appears to know nothing about the existence of

any assets other than Pallante’s real estate, automobiles, bank

accounts, and one brokerage account.    To the extent Lloyd’s is

aware of any other of her assets, the documents related to them

and created by Pallante, of course, must be produced.

           Accordingly, the motion of Lloyd’s to compel is

granted in part and denied in part.    Pallante must provide the

ordered discovery on or before May 7, 2019.

           At this time, we will deny Lloyd’s motion without

prejudice insofar as it seeks sanctions against Pallante.

Should she fail to provide the discovery required, Lloyd’s may

renew its motion.




                               -16-
-17-
-18-
